Citation Nr: 0402475	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  00-24 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
1971 to March 1975.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
-in St. Louis, Missouri.  

The Board notes that during the course of this appeal, the 
veteran's representative raised the issue of entitlement to a 
total disability rating.  In April 2003, the veteran was 
granted a total disability rating based on individual 
unemployability with an effective date of April 4, 2002.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  During the course of the appeal period, the veteran's 
PTSD has been manifested by complaints of inability to get 
along with others, anger and irritability; with minimal 
maintenance of personal hygiene, seclusion and grossly 
inappropriate behavior. 

3.  His PTSD results in total occupational and social 
impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent initial evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5105, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.7, 4.130, DC 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See VCAA 2000, Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West 2001).  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. §3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  See 66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board also finds that all relevant facts 
have been properly developed, and that all evidence necessary 
for an equitable resolution of the issue on appeal has been 
identified and obtained.  The Board is not aware of any 
additional relevant evidence, which is available in 
connection with the issue on appeal, and concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the appellant's claim.  In addition 
in view of the grant of the veteran's claim to the highest 
rating available under the Rating Schedule, the Board 
concludes that remanding the claim for additional development 
under the new statute and regulations is not necessary, and 
reviewing the claim without remanding is not prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).   

The Board also notes that in a recent case, Fenderson v. 
West, 12 Vet. App. 119 (1999), the U.S. Court of Appeals for 
Veterans Claims (Court) addressed the issue of "staged" 
ratings and distinguished between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability. 
Accordingly, the issue for appellate consideration is 
reflected on the first page of this decision in accordance 
with Fenderson.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).

VA revised the criteria for evaluating psychiatric 
disabilities effective November 7, 1996. 61 Fed. Reg. 52,695 
(1996). On and after that date, all diagnoses of mental 
disorders for VA purposes must conform to the Fourth Edition 
of the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV). 61 Fed Reg. 
52,700 (1996) (codified at 38 C.F.R. § 4.125 (2002)). The new 
criteria for evaluating service-connected psychiatric 
disability were codified at 38 C.F.R. § 4.130 (2003). Since 
the veteran submitted his initial claim for service 
connection leading to this claim for a higher evaluation in 
January 1997, only the new criteria will apply. 

The new criteria for evaluating PTSD are found at 38 C.F.R. § 
4.130 (2003).  Under Diagnostic Code 9411, a 70 percent 
evaluation is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessed rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. A 100 percent evaluation is applicable where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

VA outpatient treatment records show that in October 1996, 
the veteran reported that his 22-year-old son had brought 
assault charges against him, and that the veteran had spent 
three months in jail as a result.  He stated that when he was 
released from jail, he went home and his wife called the 
police on him.  

The record shows that the veteran was examined by VA in June 
1997.  The veteran reported that he was separated from his 
wife and lived with his mother and stepfather.  He reported 
that he spent all day in his room and was withdrawn.  He 
stated that he did not mix with people.  On examination it 
was noted that he made a clean and casual appearance and was 
oriented to time, place and person.  His insight was fair.  
His peer relationships were noted to be poor and it was noted 
that he was withdrawn and somewhat seclusive.  He complained 
of nightmares.  He stated that he had no social life.  The 
finding was PTSD with depression.  His GAF was noted to be 50 
and the examiner stated that the veteran was quite withdrawn 
and seclusive.  

On VA examination in May 1999, the veteran reported having 
trouble sleeping, irritability, anger and that he could not 
stand people.  On examination, it was noted that he was 
suspicious, agitated and angry.  He denied suicidal or 
homicidal ideas and no delusions or hallucinations were 
apparent.  He was oriented to time, place and person.  PTSD 
was diagnosed, and the GAF was 50.  

A December 1999 VA medical record notes that the veteran 
reported he was denied a job due to his PTSD.  It was noted 
that he became very angry.  The veteran stated that he has 
anger outbursts toward some family members.  He noted that he 
could not keep any relationships, and reported that he could 
not relate to his children.  He indicated that he had not 
seen his children.  

On VA examination in January 2000, the veteran was noted to 
have a neat appearance, was alert and coherent, and was 
oriented to time, place and person.  It was stated that his 
peer relationships were minimal, that he avoided people and 
that he had problems with interpersonal relationships.  PTSD 
was diagnosed.  The examiner noted that the veteran had 
marked incapacity and was quite withdrawn and seclusive.  It 
was noted that he had problems with interpersonal 
relationships and avoided people.  It was stated that he 
lived in a rather protective environment with his parents.  
His GAF was 50.  

On VA examination in July 2000, the veteran reported a 
worsening of his symptoms.  He stated that people were 
getting on his nerves and he was arguing with them.  He 
reported that he isolated himself.  He stated that flashbacks 
occurred every other day and that this left him irritable and 
nervous.  On examination, it was noted that he was clean and 
neat in appearance with a flat affect.  He was oriented to 
time, place and person.  PTSD was diagnosed.  His GAF was 50.  

VA outpatient treatment records dated from 1996 to 2003 show 
continuing treatment for PTSD.  These records show complaints 
of anger, isolation and depression.  In October 2000 and 
August 2001, he reported having minor conflicts with a co-
worker.  In January 2000, he stated that he had anger 
outbursts against family members.  In April 2003, the veteran 
was depressed and stated that he did not care what happened 
to him.  He was casually dressed with poor personal hygiene 
and grooming, and had a blunted affect.   

The veteran was examined by VA in July 2003.  He reported an 
incident at his job where he picked up something and hit a 
person with it.  He stated that he was fired due to that 
incident.  He reported having several other "skirmishes" 
since 2000.  He stated that he was not violent, but could be 
provoked.  The veteran reported that he bathed about twice a 
week and did not bathe more often because he just didn't 
care.  The examiner found, PTSD, combat related, chronic.  
His GAF was 40 and it was noted that he had paranoid elements 
in thinking and some impairment in communication.  

The Board finds that the veteran's symptoms more nearly 
approximate the criteria for a 100 percent evaluation during 
the entire appeal period.  In this regard, the Board notes 
that the veteran has consistently reported total isolation 
from others, and he has been found to be unemployable.  He 
has documented incidents of violence toward family members 
and others, which reflects grossly inappropriate behavior.  
His personal hygiene has been noted to be minimal on more 
than one occasion.  The Board finds that a 100 percent 
evaluation is therefore warranted.  


ORDER

An initial evaluation of 100 percent is granted for PTSD, 
subject to controlling regulations governing the payment of 
monetary benefits.   



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



